301 F.2d 312
J. L. VANCE, Assignee of Government Employees, Mutual, Inc.,Bankrupt, Appellant,v.William V. MORRISON, Trustee, Appellee.
No. 19333.
United States Court of Appeals Fifth Circuit.
April 13, 1962.

Appeal from the United States District Court for the Western District of Texas; R. E. Thomason, Judge.
Ernest Guinn, El Paso, Tex., for appellant.
Allan L. Poage, El Paso, Tex., for appellee.
Before TUTTLE, Chief Judge, and HUTCHESON and WISDOM, Circuit Judges.
PER CURIAM.


1
It appearing that no error occurred on the disposition of this matter by the Referee or the trial court, the judgment is


2
Affirmed.